The county had responsibility to prevent the drainage from Twin Bridges Road from creating a hazardous condition. Whether that hazard was located exclusively on a county roadway or, as in this case, upon a state highway would not allow the county to avoid its obligation to persons who encounter the dangerous condition.
The causal connection between the county's failure to properly maintain its drainage system and the nuisance created by such failure is without question. The transitory nature of the drainage in this cause precludes the county from obtaining immunity.
Accordingly, I respectfully dissent. The trial court erred in granting the county a judgment on the pleadings.